20-05027-rbk Doc#54 Filed 08/24/20 Entered 08/24/20 22:27:13 Main Document Pg 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                 §             Chapter 11
 KRISJENN RANCH, LLC                    §
        Debtor                          §          Case No. 20-50805
                                        §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                §
 KRISJENN RANCH, LLC-SERIES             §
 UVALDE RANCH, and KRISJENN             §
 RANCH, LLC-SERIES PIPELINE             §
 ROW as successors in interest to       §
 BLACKDUCK PROPERTIES, LLC,             §
      Plaintiffs                        §
                                        §
 v.                                     §
                                        §
 DMA PROPERTIES, INC., and              §
 LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
       Defendants                       §
 _________________________________________________________________________

 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §

       SUPPLEMENT TO KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
      UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
     SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION
      TO CONTINUE DMA PROPERTIES, INC.’S MOTION FOR PARTIAL SUMMARY
          JUDGMENT ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT
                              NOTE PAYMENTS

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:


                                                                                1
20-05027-rbk Doc#54 Filed 08/24/20 Entered 08/24/20 22:27:13 Main Document Pg 2 of 4




         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as successors

  in interest to Black Duck Properties, LLC (collectively the “Debtors”), files this Supplement to

  Motion to Continue DMA Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s

  Ownership Interest in the Bigfoot Note Payments, which was inadvertently missing from Debtors’

  Motion to Continue DMA Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s

  Ownership Interest in the Bigfoot Note Payments, and would respectfully show as follows:

                DECLARATION REGARDING NECESSITY OF DISCOVERY
         1.      “My name is C. John Muller and I am an attorney with Muller Smeberg, PLLC

  which maintains offices at 111 West Sunset, San Antonio, Texas 78209. I am an attorney at law,

  duly licensed to practice in the State of Texas and admitted to practice before the United States

  District Courts for the Western and Southern Districts of Texas.

         2.      I have read the Debtors’ Motion to Continue DMA Properties, Inc.’s Motion for

  Partial Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments and that

  every statement contained therein is within my personal knowledge and is true and correct.”

         I declare under penalty of perjury under the laws of the United States of America that the

  forgoing is true and correct.

  Dated: August 24, 2020


  _______________________________________
  C. JOHN MULLER
        WHEREFORE PREMISES CONSIDERED Debtors, Plaintiffs, and Counter-Defendants

  KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-

  Series Pipeline Row, as successors in interest to Black Duck Properties, LLC (collectively the


                                                                                                 2
20-05027-rbk Doc#54 Filed 08/24/20 Entered 08/24/20 22:27:13 Main Document Pg 3 of 4




  “Debtors”) pray that this Court issue an order continuing DMA Properties, Inc.’s Motion for Partial

  Summary Judgment on DMA’s ownership Interest in the Bigfoot Note Payments Debtors’

  objections, and for such further relief as the Court may deemed them justly entitled.

        Dated: August 24, 2020

                                        Respectfully submitted,

                                       MULLER SMEBERG, PLLC

                                 By:     /s/ John Muller
                                        C. John Muller IV
                                        State Bar No. 24070306
                                        john@muller-smeberg.com
                                        Ronald J. Smeberg
                                        State Bar No. 24033967
                                        ron@smeberg.com
                                        Ezekiel J. Perez
                                        State Bar No. 24096782
                                        zeke@muller-smeberg.com
                                        MULLER SMEBERG, PLLC
                                        111 W. Sunset Rd.
                                        San Antonio, TX 78209
                                        Telephone: 210-664-5000
                                        Facsimile: 210-598-7357

                                       ATTORNEY FOR DEBTORS




                                                                                                   3
20-05027-rbk Doc#54 Filed 08/24/20 Entered 08/24/20 22:27:13 Main Document Pg 4 of 4




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
  all counsel of record by way of e-service through the CM/ECF system by notice of electronic
  filing or via email on the 24th day of August 2020:

  Michael Black                                       Natalie Wilson
  BURNS & BLACK PLLC                                  LANGLEY & BANACK, INC.
  750 Rittiman Road                                   745 East Mulberry Avenue | Suite 700
  San Antonio, Texas 78209                            San Antonio, TX 78212
  210-829-2022                                        210-736-6600
  210-829-2021 fax                                    lwilson@langleybanack.com
  mblack@burnsandblack.com                            Attorneys for DMA Properties, Inc.
  Attorneys for Longbranch Energy, LP
  and DMA Properties, Inc.                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
  Christopher S. Johns                                22310 Grand Corner Drive, Suite 110
  Christen Mason Hebert                               Katy, Texas 77494
  JOHNS & COUNSEL PLLC                                jduke@dbmmlaw.com
  14101 Highway 290 West, Suite                       Counsel for Longbranch Energy, LP
  400A
  Austin, Texas 78737                                 David P. Strolle, Jr.
  512-399-3150                                        Granstaff, Gaedke & Edgmon, P.C.
  512-572-8005 fax                                    5535 Fredericksburg Road, Suite 110
  cjohns@johnsandcounsel.com                          San Antonio, Texas 78229
  chebert@johnsandcounsel.com                         T- (210) 348-6600 ext. 203
                                                      F- (210) 366-0892
  Timothy Cleveland                                   dstrolle@caglaw.net
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B                      OFFICE OF THE UNITED STATES
  Austin, Texas 78746                                 TRUSTEE
  512-689-8698                                        903 San Jacinto Blvd, Room 230
  tcleveland@clevelandterrazas.com                    Austin, Texas 78701
  Attorneys for DMA Properties, Inc.                  shane.p.tobin@usdoj.gov
                                                      United States Trustee



                                                /s/ John Muller                 _______
                                               C. John Muller IV




                                                                                                  4
